99 F.3d 1133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard WITHERSPOON, Plaintiff-Appellant,v.Julian L. WALTERS;  Michael G. Harding;  Timothy v.Cummings;  Danny R. Beachum;  Clyde Lear;  JamesC. Caldwell, Chief;  City of NorthCharleston, Defendants-Appellees.
No. 96-6583.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 24, 1996.

Richard Witherspoon, Appellant Pro Se.  James Albert Stuckey, Jr., STUCKEY & SENN, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order entering judgment for Defendants in accordance with a jury's verdict returned in this 42 U.S.C. § 1983 (1994) action alleging excessive use of force during the execution of a lawful search warrant.  We have reviewed the record and other materials before us and find no reversible error.  The parties' versions of events were contradictory.  We will not disturb the jury's credibility determination in favor of Defendants, nor will we weigh the evidence anew.   See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).  Accordingly, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED